Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Mar. 8, 2021 are acknowledged and have been fully considered.  Claims 31-47 are now pending.  Claims 1-30 are cancelled; claim 44 is amended; claims 36 and 40-47 are withdrawn.  Claims 31-35 and 37-39 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the title is withdrawn in light of the amended title filed 3/8/21.

The double patenting rejection over copending US Patent Application 16/213,885 is moot in light of the abandonment of the copending case.

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 31-35 and 37-39 under 35 U.S.C. 103(a) are maintained as discussed below.

The double patenting rejection over U.S. Patent No. 9,217,016 (in light of other references) has been maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 31-35 and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over PANITCH (WO 2012/162534; Pub. Nov. 29, 2012) in view of ELDER (Elder, A. N., et al. Polymer Preprints (2010), 51(2); pp. 592-593), YANG (Yang, B., et al. Anal. Biochem. (1995), 228; pp. 299-306), and ZALIPSKY (WO 92/16555; Pub. Oct. 1, 1992), all references on IDS.  
Panitch discloses hyaluronic acid (HA)-binding synthetic peptidoglycans where a glycan is covalently bonded to a HA-binding peptide (title; abstract).  Panitch teaches the HA-binding peptide may comprise the amino acid sequence GAHWQFNALTVR 
Panitch does not expressly teach the functionalization in terms of a percentage as instantly claimed.  However, Panitch teaches the same MW range as taught in the instant application (e.g., 25 kDa-100 kDa), and teaches the same number of peptides per glycan as instantly claimed (p. 29, lines 25-29; Examples 2-3; Table 2; p. 54, lines 25-26).  Thus, Panitch is considered to disclose a % functionalization of the glycan that is the same or at least overlaps that instantly claimed, absent evidence to the contrary.  Panitch teaches the number of peptides bound to the glycan can be from 3 to about 10.5 peptides per glycan (p. 29, lines 25-29; Examples 2-3; Table 2).  
Panitch teaches the use of hydrazide to conjugate the peptide to the glycan, and teaches that the peptide is conjugated to the glycan by any method known to persons skilled in the art (p. 36, line 32 to p. 37, line 24; p. 37, lines 4-19; Examples 2, 11).  Panitch does not expressly teach a hydrazide-carbonyl linkage as the term is defined in the instant application (see instant par. [0006]); that is —C(O)—NH—NH—C(O)—.  
However, this linkage is well-known in the art, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conjugated the peptides of Panitch to the glycans of Panitch using this linkage.  For example, Elder reports on the attachment of peptides to glycans (title; abstract).  Elder conjugates the peptides to carboxyl groups of the glycan by a hydrazide-
Likewise, Yang reports on derivatization of glycan biopolymers such as HA, heparin, and chondroitin sulfate using chemistry similar to that described by Elder (title; abstract).  Specifically, Yang teaches conjugation of these glycan biopolymers with biotin-hydrazide, where hydrazide was linked to the biotin carboxylate group, then coupled to the carboxylate of the glycan using carbodiimide activation (using EDC) (abstract; Materials and Methods; Fig. 1).  
Likewise, Zalipsky discloses hydrazide containing conjugates of polypeptides and glycopeptides with polymers (title; abstract).  Zalipsky teaches that hydrazine derivatives covalently link to the activated carboxylic acid groups of polypeptides (such as the C-terminus of the peptide) (bridging pgs. 4-5; p. 5, lines 16-23; p. 10, lines 7-13).  Zalipsky teaches that the carboxylic acid groups can be activated by activation with carbodiimide activating reagents (e.g. EDC), and suitable leaving groups (e.g. HOBt, NHS, etc.) (p. 10, line 14 to p. 11, line 2).  See also the chemistry described by Zalipsky on pgs. 11-18; especially Schemes 1 and 2.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrazide-carbonyl linkage to couple the peptides of Panitch to the glycans of Panitch.  One would have been motivated to do so since this linkage is described by all of Elder, Yang, and Zalipsky as a well-known, facile means to couple carboxylates (e.g., peptide C-termini) to glycans including chondroitin sulfate.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results 
Claims 31 and all claims dependent thereon are product-by-process type claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  
Regarding claims 37-38, Panitch teaches the use of a linker, such as a GG or GGG linker at the C-terminus of the peptide (p. 24, lines 23-27; Fig. 3; p. 31, bottom; p. 37, lines 22-24; claims 3, 9, 16).  

Claims 31-35 and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over PANITCH (WO 2012/162534; Pub. Nov. 29, 2012) in view of ELDER (Elder, A. N., et al. Polymer Preprints (2010), 51(2); pp. 592-593), YANG (Yang, B., et al. Anal. Biochem. (1995), 228; pp. 299-306), ZALIPSKY (WO 92/16555; Pub. Oct. 1, 1992), ROTHMAN (US 6,719,974; Issued Apr. 13, 2004) and/or BLASZCZAK (US 2009/0214598; Aug. 27, 2009), all references on IDS.  
The teachings of Panitch, Elder, Yang, and Zalipsky are presented supra
Rothman discloses methods of conjugating peptides to polymeric carriers (title; abstract).  Rothman teaches the peptides may be separated by a short peptide linker such as GSG (col. 7, lines 54-56; Example 1; claims 1, 10).  Rothman teaches that the linker can be at either the N- or C-terminus of the peptide (e.g., Example 11).  
Similarly, Blaszczak discloses synthetic polysaccharide antigens where the polysaccharide is conjugated to peptide antigens via pendant carboxylate groups (title; abstract; Figs. 3-8; pars. [0035], [0049]).  Blaszczak teaches the peptides can be linked to the carbohydrate via a short peptide spacer comprising GSG (par. [0659]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known GSG peptide linker to couple the peptides of Panitch to the glycans of Panitch.  One would have been motivated to do so since Rothman and Blaszczak teach the use of short peptide linkers to provide a flexible tether for biomolecules.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results and/or the use of a known technique to improve similar devices (methods, or products) in the same way.  Further, the addition of a Ser residue to the linker (e.g. GG or GGG) already taught by Panitch is a minor variation that would not be expected to negatively alter the function of the linker or peptide.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  
Applicants argue that the instant claims are not product-by-process claims (response, p. 6).  
However, the instant claims recite "covalently bonded to the chondroitin sulfate via 
Applicants argue that Panitch teaches oxidatively cleaved saccharide units (response, pgs. 6-7).  
However, this argument ignores the totality of the rejection.  It is pointed out that Elder conjugates the peptides to carboxyl groups of the polysaccharide by a hydrazide-carbonyl linkage (i.e., —C(O)—NH—NH—C(O)—) using carbodiimide activation with EDC (Experimental section; Figs. 1, 5), exactly as instantly claimed.  Likewise, Yang derivatizes polysaccharides including both HA and heparin using chemistry similar to that described by Elder (title; abstract).  Yang teaches conjugation of these glycan biopolymers with biotin-hydrazide, where hydrazide was linked to the biotin carboxylate group, then coupled to the carboxylate of the glycan using carbodiimide activation (using EDC) (abstract; Materials and Methods; Fig. 1).  Likewise, Zalipsky discloses hydrazide containing conjugates of polypeptides and glycopeptides with polymers and teaches that hydrazine derivatives covalently link to the activated carboxylic acid groups of polypeptides (such as the C-terminus of the peptide) (bridging pgs. 4-5; p. 5, lines 16-23; p. 10, lines 7-13).  Importantly, none of the cited references (including Panitch) requires oxidative cleavage of the saccharide units.  Panitch teaches that the peptide may be conjugated to the glycan by any method known to persons skilled in the art (par. [0147]).  In fact, one would be motivated NOT to perform such oxidative cleavage since doing so would require an extra step that is not necessary when using the chemistries disclosed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Substituting the chemistries disclosed by Elder, Yang, and Zalipsky as the means of coupling the peptides to the polysaccharides in Panitch represents no more than combining prior art elements according to known methods to yield predictable results or simple substitution of one known element (i.e. a known coupling chemistry) for another to obtain predictable results.  Finally, the examiner points out that "wherein the chondroitin sulfate does not contain oxidatively cleaved saccharide units" only requires that the chondroitin sulfate does not contain aldehyde functional groups per instant par. [0157].  Thus, the claims as currently drafted do not even positively exclude the oxidative process used by Panitch.  
Applicants argue that one would have no reason to combine Panitch with any of the other cited references (response, p. 7).  
However, one of skill in the art is aware of known linking chemistries, and the use of another known linkage chemistry is not inventive.  One would have been motivated to use other known linkage chemistries since this linkage is described by all of Elder, Yang, and Zalipsky as a well-known, facile means to couple carboxylates (e.g., peptide C-termini) to glycans including chondroitin sulfate.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results and/or the use of a known technique to improve similar devices (methods, or products) in the same way.  Further, Zalipsky teaches that such coupling methods result in polymer 
Applicants argue that the claimed bioconjugate has unexpected activity (response, p. 7).  
However, the instant claims do not achieve a sufficient nexus with the data provided and/or are not commensurate in scope with the data provided.  For instance, while Example 5 (referred to by applicants on p. 7 of the response) compares of oxidatively cleaved, derivatized chondroitin sulfate bioconjugates and the non-oxidatively cleaved counterpart, it is pointed out that the instant claims are NOT limited to the structure of the bioconjugates of Example 5.  Rather, the instant claims encompass any type of linking group that includes a hydrazide-carbonyl linkage (such as those taught by Elder; e.g. adipic acid dihydrazide).  Nor are the instant claims limited by any particular amount of EDC derivatization, the degree of substitution by a peptide, or other chondroitin sulfate features (e.g., degree of sulfation).  
Moreover, chondroitin sulfate (CS) is a notoriously heterogeneous biomolecule (with several distinct classes of CS recognized in the art, including CS A, CS C, CS D, and CS E).  See CALIGUR (Caligur, V. BioFiles (2008), 3.10, 4).  Similarly, VOLPI (Volpi, N. J., Pharmacy and Pharmacol. (2009), 61; 1271-1280) reports on different CS preparations (title; abstract).  Volpi teaches that the source material, manufacturing processes, the presence of contaminants, and many other factors contribute to the overall biological and pharmacological properties of CS.  See also Volpi under 'Structural heterogeneity of chondroitin sulfate', which teaches that many backbone structures of CS are known and that sulfation heterogeneity as well as the number and type of disaccharide et al. Arteriosclerosis and Thrombosis (1991), 11(3); 561-568), the degree of sulfation is critical for binding of molecules to CS (abstract; Results; Discussion).  These references are provided solely to address applicants' arguments.  The data in Example 5 are limited to a single combination of peptides (one of which is not even recited in the instant claims) coupled to a particular chondroitin sulfate in a particular ratio, and the instant claims are much broader than this limited example.  The instant claims are not limited to any particular concentration of the claimed bioconjugate, type of CS, or features thereof.  While the examiner appreciates applicants' effort to show unexpected results, the limited data provided cannot be said to have a sufficient nexus and/or be commensurate in scope with the claims as currently drafted.  
Finally, doing what the prior art (Elder, Yang, and Zalipsky) suggests would result in a bioconjugate having intact saccharide units.  The fact that applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,217,016
Claims 31-35 and 37-39 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,217,016 in view of ELDER, YANG, and ZALIPSKY.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '016 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '016 claims do not recite a hydrazide linkage.  However, as discussed above, Elder, Yang, and Zalipsky teach that hydrazides as instantly claimed are a well-known, facile means to couple carboxylates (e.g., peptide C-termini) to glycans including chondroitin sulfate.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results and/or the use of a known technique to improve similar devices (methods, or products) in the same way.  Note that '016 claims 3-4 recite the peptide of instant SEQ ID NO:58.  Thus, the entire scope of the instant claims is an obvious variant of the '016 claims.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the arguments presented above against the obviousness rejections 
As discussed above, applicants' arguments are not persuasive, and that discussion is incorporated herein.  As such the ODP rejections are maintained.  

Summary/Conclusion
Claims 31-35 and 37-39 are rejected; claims 1-30 are cancelled.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658